Citation Nr: 1639686	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-13 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lower back strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the RO in Philadelphia, Pennsylvania.  Jurisdiction for the claim was thereafter transferred to the RO in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge and a transcript of the hearing is associated with the file.

The Board previously remanded the appeal for further development in February 2015.  Following the additional development, the Agency of Original Jurisdiction (AOJ) granted separate compensable ratings for the radiculopathy in the Veteran's bilateral lower extremities, and in January 2016, issued a supplemental statement of the case (SSOC) with respect to the issue of entitlement to a rating in excess of 10 percent for the lower back strain.  The Veteran submitted a written statement later that same month requesting to withdraw all of his claims and appeals. 


FINDING OF FACT

On January 29, 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing from appeal the issue of entitlement to a higher rating for a lower back strain.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a rating in excess of 10 percent for a lower back strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In January 2016, the Veteran submitted a written statement withdrawing from appeal all of his claims and appeals, and explained that he was satisfied with his most recent rating.  The Board notes that at the time, he had only one perfected appeal pending, which was entitlement to a higher rating for the low back strain.  His written statement was in response to the January 2016 SSOC.  Therefore, as the Veteran has withdrawn his only appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining and it must be dismissed.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for a lower back strain is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


